DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 4-5, filed 10/20/2020, with respect to the rejections of claims 1 and 2 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections of claims 1 and 2 have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lombard et al. (US 2017/0298953) in view of Koga (US 2002/0106278), and further in view of Tomita et al. US 20130294903.

Re claim 1, Lombard teaches a turbocharger, comprising:

a centrifugal compressor (title) assembly comprising a compressor housing (16; Fig. 2) and a compressor wheel (14) mounted in the compressor housing (16) and connected to the rotatable shaft (18) for rotation therewith about the turbocharger axis (along 18), the compressor wheel (14) having blades (para. 37) and defining an inducer portion (at inlet 17) and an exducer portion (at outlet diffuser going into volute shown in Fig. 2; paras. 3 and 34), the compressor housing (16) having an air inlet (17) wall defining an air inlet (para. 34) for leading air generally axially into the compressor wheel (14) along an axial flow direction (as shown in Fig. 2; para. 34), the compressor housing (16) further defining a volute (para. 34) for receiving compressed air discharged generally radially outwardly from the compressor wheel (14); and
a compressor inlet-adjustment mechanism (100; Figs. 2 and 5-11), disposed in the air inlet (17, Fig. 2; para. 38) of the compressor housing (16) and adjustable between an open position and a closed position (Figs. 7-9; para. 38), the inlet-adjustment mechanism (100) in the closed position forming an orifice of reduced diameter relative to a nominal diameter of the inlet (para. 43);
the compressor housing defining a vaneless diffuser (at outlet of 14 between 14 and downstream volute as shown in Fig. 2, no vanes being depicted) disposed between the exducer portion (at outlet diffuser going into volute/scroll shown in Fig. 2; paras. 3 and 34) of the compressor wheel (14) and the volute (as shown in Fig. 2), the diffuser 
Lombard fails to teach:  wherein the second wall is conical so as to proceed axially opposite to the axial flow direction as the second wall extends in a radially outward direction, such that the first and second walls diverge from each other in the radially outward direction.
	Koga teaches:  wherein the second wall (56; Fig. 9) is angled so as to proceed axially opposite to the axial flow direction (leftward in Fig. 9) as the second wall (56) extends in a radially outward direction (upward in Fig. 9), such that the first (58) and second (56) walls diverge from each other in the radially outward direction (upward in Fig. 9) [33, 72,87, 88, and 93], for the advantage of “improv[ing] the performance of the turbo-type compressor by modifying the pressure recovery coefficient Cp in the diffuser section” [8-10].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Lombard with “wherein the second wall is angled so as to proceed axially opposite to the axial flow direction as the second wall extends in a radially outward direction, such that the first and second walls diverge from each other in the 
Koga does not explicitly teach a conical second wall.  If the angled wall (56, Fig. 9) of Koga is extended annularly around the compressor impeller (19) axis (the axis along rotation shaft 41 in Fig. 9, Fig. 9 being a partial half view of the compressor impeller 19), then a conical wall results.
Tomita teaches a similar compressor with an annular diffuser for the advantage of recovery of static pressure by decreasing the velocity of fluid that is discharged from the compressor impeller [5, 51].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine an annular diffuser as taught by Tomita with the turbocharger compressor as taught by Lombard in view of Koga, for the advantage of recovery of static pressure by decreasing the velocity of fluid that is discharged from the compressor impeller [5, 51].  The annular configuration of the diffuser teaches a conical second wall, because the angled wall (56, Fig. 9) of Koga is extended circumferentially around the entire circumference of the Lombard compressor impeller shaft.

Re claim 2, Lombard, Koga, and Tomita teach the turbocharger of claim 1, and Koga further teaches (in Fig. 9) wherein the first wall (58; Fig. 9 [87-88]) lies in an r-θ plane with respect to an rθz cylindrical coordinate system in which r defines a radial direction (e.g., vertically upward/downward in Fig. 9, but also including other radii θ defines a circumferential direction about the turbocharger axis (axis along 41, circumferential direction including depth into Fig. 9 is inherent, at least due to rotating impeller 19), and z defines an axial direction along the turbocharger axis (along 41, Fig. 9), for the advantage of “improv[ing] the performance of the turbo-type compressor by modifying the pressure recovery coefficient Cp in the diffuser section” [8-10, 33, and 88].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the first wall lies in an r-θ plane with respect to an rθz cylindrical coordinate system in which r defines a radial direction with respect to the turbocharger axis, θ defines a circumferential direction about the turbocharger axis, and z defines an axial direction along the turbocharger axis,” as taught by Koga, with the turbocharger compressor taught by Lombard in view of Koga and further in view of Tomita, for the advantage of “improv[ing] the performance of the turbo-type compressor by modifying the pressure recovery coefficient Cp in the diffuser section” [8-10, 33, and 88].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meshenky et al. US 2005/0058535

Meshenky is noteworthy due to teaching that it was conventional to use an annular compressor diffuser before the effective filing date of the invention.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICKEY H FRANCE/Examiner, Art Unit 3746        


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746  
Monday, February 8, 2021